DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-2, 6-9, 12-14, 17, 19-21, 23, 25, 29, 31, 59-63 & 66-73 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7, 9, 12-14, 20, 29, 66 & 70-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP51-150569 hereafter referred to as [569] in view of JP2010207564A to Makoto.
A) As per Claim 1, [569] teaches a refrigerator ([569]: Figure 1), comprising: 
a body defining a storage space and an open front, the open front providing access to the storage space ([569]: Figure 1, body 1 with open front on right side); 
an air curtain system including an air egress having an outer edge, the air curtain system configured to produce an air curtain over at least part of the open front ([569]: best shown as airflow arrows in Figure 1 down from Item 6 through Items 7 & 9 to Items 4-5 on bottom); 
a plurality of shelves disposed within the storage space, each shelf from the plurality of shelves having a front edge disposed on a first side of the air curtain ([569]: Figure 1, Items 7); and 
a plurality of air guides ([569]: Figures 1-2, Items 9), 
each air guide from the plurality of air guides coupled to a shelf from the plurality of shelves such that at least a portion of the inner surface of that airfoil is in a plane defined by that shelf and extending across at least part of the open front at least partially on a second side of the air curtain such that at least a portion of the air curtain is disposed between the front edge of that shelf and the inner surface of that airfoil ([569]: Figure 1, airflow down between Item 7 & 9 in gap 8 shown in Figure 2), an upper edge of each air guide from the plurality of air guides located vertically beneath the outer edge of the air egress ([569]: Figure 1, items 9 are all below outer edge of Item 6), 2Application No.: 14/783,636Docket No.: FRID-001/NO1US 327549-2010
the inner and outer surfaces of each air guide  from the plurality of air guides are collectively configured to straighten a flow of the air curtain towards vertical ([569]: Figure 2, Items 9 define area 8 to keep air curtain in vertical line).
[569] does not teach that the air guides are airfoils each airfoil from the plurality of airfoils having a pressure surface facing the storage space and a curved suction surface opposite the pressure surface,
However, Makoto teaches air guides are airfoils each airfoil from the plurality of airfoils having a pressure surface facing the storage space and a curved suction surface opposite the pressure surface (Makoto: Figure 8, Items 39 & 39C).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [569] by adding the price tag and airfoil to the system, as taught by Makoto, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [569] with these aforementioned teachings of Makoto with the motivation of being able to better maintain the air curtain, thereby saving energy while still presenting the price.

B) As per Claim 2, [569] in view of Makoto teaches that a line drawn vertically from the outer edge of the air egress intersects the pressure surface of each airfoil from the plurality of airfoils ([569]: Figure 1, line down from outer edge of Item 6 hits all parts of Item 9 which is airfoil from Makoto Figure 8).

C) As per Claim 6, [569] in view of Makoto teaches that a line drawn vertically from the outer edge of the air egress intersects the upper edge of each airfoil from the plurality of airfoils ([569]: Figure 1, line down from outer edge of Item 6 hits all parts of Item 9 which is airfoil from Makoto Figure 8).

D) As per Claim 7, [569] in view of Makoto teaches that an airfoil from the plurality of airfoils extends across an entire width of the shelf ([569]: Figure 3, Item 9 extends width of shelf 7) (Makoto: Figure 4, Item 31 extends across entire width of 12).

E) As per Claim 9, [569] in view of Makoto teaches that a first airfoil from the plurality of airfoils is coupled to a first shelf from the plurality of shelves (Makoto: Figure 8, Item 31 as shown in Figure 1 of [569], with an Item 9 on each shelf); and 
a second airfoil from the plurality of airfoils is coupled to a second shelf from the plurality of shelves (Makoto: Figure 8, Item 31 as shown in Figure 1 of [569], with an Item 9 on each shelf), the first shelf, the second shelf, the first airfoil, and the second airfoil collectively define an open vertical passageway, the air curtain flowing vertically through the open vertical passageway, the first airfoil and the second airfoil each configured to guide air that is moving out of the open vertical passageway back into the open vertical passageway without projecting into the open vertical passageway or the air curtain (Makoto: Figure 8, Items 39 & 39C move airflow back into vertical passageway 35; Paragraph 0064, lines 1-2).

F) As per Claim 12, [569] in view of Makoto(Fig.8) does not explicitly teach that a first airfoil from the plurality of airfoils is attached to at least one of a ticket strip or a support for the ticket strip located at a front edge of a first shelf from the plurality of shelves to which the first airfoil is coupled.
However, Makoto(Fig.5) teaches an air guide attached to at least one of a ticket strip or a support for the ticket strip located at a front edge of the shelf (Makoto: Figure 5, Item 31 is attached to 34 which holds price tag 38).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [569] in view of Makoto(Fig.8) by making the rear wall be able to hold a price tag, as taught by Makoto(Fig.5), with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [569] in view of Makoto(Fig.8) with these aforementioned teachings of Makoto(Fig.5) with the motivation of being able to easily and conveniently display the price of the displayed goods.

G) As per Claim 13, [569] in view of Makoto teaches that a first airfoil from the plurality of airfoils is coupled to a first shelf from the plurality of shelves via a bracket, the bracket configured to space the first airfoil apart from the front edge of the first shelf (Makoto: Figure 8, item 33) ([569]: Figure 3, item 8).

H) As per Claim 14, [569] in view of Makoto teaches a plurality of brackets, each bracket from the plurality of brackets coupling an airfoil from the plurality of airfoils to a shelf from the plurality of shelves (Makoto: Figure 8, item 33) ([569]: Figure 3, item 8).

I) As per Claim 20, [569] in view of Makoto teaches that an airfoil from the plurality of airfoils includes a backing portion and a front portion (Makoto: Figure 8, Item 31 has a front portion facing left and a backing portion facing right).

J) As per Claim 29, [569] in view of Makoto teaches that the plurality of shelves includes an upper shelf and a lower shelf ([569]: Figure 1, plurality of shelves 7), the refrigerator further comprising: 
a product label coupled to a first airfoil from the plurality of airfoils that is coupled to the upper shelf (Makoto: Figure 5, Item 31 is attached to 34 which holds price tag 38); and 
a second airfoil from the plurality of airfoils coupled to the lower shelf (Makoto: Figure 8, Item 31 as shown in Figure 1 of [569], with an Item 9 on each shelf).
[569] in view of Makoto does not explicitly teach no product label coupled to the second airfoil.
However, Applicant has not disclosed that having no product label solves any stated problem or is for any particular purpose. Moreover, it appears that having no product label on the bottom shelf would perform equally well with [569] in view of Makoto. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lower shelf of [569] in view of Makoto not have a product label does not appear to provide any unexpected results.

K) As per Claim 66, [569] in view of Makoto teaches that an airfoil from the plurality of airfoils has a thickness that increases from a leading edge of the airfoil to a point of maximum thickness and decreases from the point of maximum thickness to a trailing edge of the airfoil (Makoto: best shown in Figure 8, with Item 31 with sides 39 & 39C).

L) As per Claims 70-71 & 73, [569] in view of Makoto teaches all the limitations except explicitly that each airfoil from the plurality of airfoils has a height of the airfoil is between 40 mm and 45 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the height of the airfoils between 40-45mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (airfoil heights of similar scale to applicant’s invention performing the same function), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that height of the airfoil is a result effective variable because the longer the airfoil, the more it guides airflow but the less access to the shelves it provides.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the height of the airfoils 40-45mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

M) As per Claim 72, [569] in view of Makoto teaches that an airfoil from the plurality of airfoils has a curved pressure surface (Makoto: Figure 8, Item 39C).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over [569] in view of Makoto as applied to claim 1 above, and further in view of US Patent Publication Number 2008/0205040 A1 to Shibusawa.

A) As per Claim 8, [569] in view of Makoto teaches all the limitations except explicitly that the airfoil extends across an entire width of the open front.
However, Shibusawa teaches the airfoil extends across an entire width of the open front (Shibusawa: Figure 1, Items 32 with 34 extend across entire front).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [569] in view of Makoto by having the airfoil and shelf span the entire width, as taught by Shibusawa, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [569] in view of Makoto with these aforementioned teachings of Shibusawa with the motivation of providing the greatest amount of space to display items.


Claims 17, 19, 23, 31 & 67-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over [569] in view of Makoto as applied to claims 1 or 20 or 29 above, and further in view of US Patent Number 8,729,429 B2 to Nuttall.

A) As per Claim 17, 19, 23, 31, 67 & 69, [569] in view of Makoto teaches all the limitations except that the front portion is formed of an elastomeric flexible transparent plastic material and a housing configured to contain a product label, a subset of the airfoils being monolithic plastic.
However, Nuttall teaches a first subset the front portion is formed of a elastomeric flexible transparent plastic material and a housing configured to contain a product label (Nuttall: Figure 7, Item 140 is flexible and transparent so that ticket in 134 can be seen and easily replaced), a second subset of the airfoils being monolithic plastic (Nuttall: Figure 7, Item 140 is monolithic and plastic so bottom portion are monolithic and plastic).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [569] in view of Makoto by making the front transparent and able to hold a price tag, as taught by Nuttall, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [569] in view of Makoto with these aforementioned teachings of Nuttall with the motivation of being able to display the price in a convenient location on the upper shelves.

B) As per Claim 68, [569] in view of Makoto and Nuttall teaches that the first subset of the plurality of airfoils are disposed above the second subset of the plurality of airfoils (Nuttall: all airfoils are monolithic plastic flexible transparent, so first subset of identical airfoils is above the second subset of identical airfoils).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over [569] in view of Makoto as applied to claim 20 above, and further in view of US Patent Publication Number 2008/0236182 A1 to Hahn.

A) As per Claim 21, [569] in view of Makoto teaches all the limitations except that the backing portion is formed of metal.
However, Hahn teaches the backing portion is formed of metal (Hahn: Paragraph 0024, lines 1-3).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [569] in view of Makoto by making the backing out of metal, as taught by Hahn, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [569] in view of Makoto with these aforementioned teachings of Hahn with the motivation of having a cheap, easily manufactured and strong backing.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over [569] in view of Makoto as applied to claim 1 above, and further in view of WO2012/112115 A1 to Sjodin.

A) As per Claim 25, [569] in view of Makoto teaches all the limitations except that the airfoil includes an electronic display.
However, Sjodin teaches an air guide includes an electronic display (Sjodin: Figure 1, Item 100 to 10).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [569] in view of Makoto by adding an electronic display to the airfoil, as taught by Sjodin, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [569] in view of Makoto with these aforementioned teachings of Sjodin with the motivation of being able to display pricing without needing to manually change the tags.


Claims 59-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Shibusawa.

A) As per Claim 59, Makoto teaches a refrigerator (Makoto: Figure 1), comprising: 
a body defining a storage space and an open front, the open front providing access to the storage space (Makoto: Figure 1, body 2 with inner part present in all embodiments); 
an air curtain system including an air egress having an outer edge and an air-recovery ingress, the air curtain system configured to produce an air curtain over at least part of the open front (Makoto: Figure 1, airflow from Item 16 down through 30 [shown in detail in Figure 8] and down to Item 17); 
a shelf disposed between the air egress and the air-recovery ingress, the shelf having a front edge (Makoto: Figure 1, Items 12); 10Application No.: 14/783,636Docket No.: FRID-001/NO1US 327549-2010 
an airfoil having a curved suction surface, and a pressure surface exposed to the air curtain, the airfoil having a thickness that increases from a leading edge of the airfoil to a point of maximum thickness and decreases from the point of maximum thickness to a trailing edge of the airfoil, the airfoil associated with the shelf, the pressure surface and the curved suction surface of the airfoil collectively configured to guide air when the air is moving out of a stream of the air curtain back into the stream (Makoto: Figure 8, Items 39 & 39C).
Makoto does not explicitly teach that the airfoil extends across an entire width of the open front.
However, Shibusawa teaches the airfoil extends across an entire width of the open front (Shibusawa: Figure 1, Items 32 with 34 extend across entire front).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Makoto by having the airfoil and shelf span the entire width, as taught by Shibusawa, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Makoto with these aforementioned teachings of Shibusawa with the motivation of providing the greatest amount of space to display items.

B) As per Claim 60, Makoto in view of Shibusawa teaches that the airfoil is coupled to the shelf (Makoto: Figure 8, item 33).

C) As per Claim 61, Makoto in view of Shibusawa teaches that a bracket coupling the airfoil to the shelf (Makoto: Figure 8, Item 33).

D) As per Claim 62, Makoto in view of Shibusawa teaches that the shelf is from a plurality of shelves (Makoto: Figure 1, multiple shelves 12).


Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Shibusawa as applied to claim 59 above, and further in view of Nuttall.

A) As per Claim 63, Makoto in view of Shibusawa does not explicitly teach that the front portion of the first airfoil being transparent elastomeric flexible plastic material and a housing configured to display and releasably retain a product label.
However, Nuttall teaches the front portion of the first airfoil being transparent elastomeric flexible plastic material and a housing configured to display and releasably retain a product label (Nuttall: Figure 7, Item 140 is flexible and transparent so that ticket in 134 can be seen and easily replaced).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Makoto in view of Shibusawa by making the front transparent and able to hold a price tag, as taught by Nuttall, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Makoto in view of Shibusawa with these aforementioned teachings of Nuttall with the motivation of being able to display the price in a convenient location on the upper shelves.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-2, 6-9, 12-14, 17, 19-21, 23, 25, 29, 31, 59-63 & 66-73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Declaration under 37 CFR 1.132 filed 10/27/2022 is insufficient to overcome the rejection of claims 1-2, 6-9, 12-14, 17, 19-21, 23, 25, 29, 31, 59-63 & 66-73 based upon 35 USC § 103 as set forth in the last Office action because:  It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716. The Examiner notes that the Declaration provides information only and does not make any statements about nonobviousness. Those statements have been made in the Arguments filed 10/27/2022 and are addressed below.
Other of Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that there is evidence of a Long Felt Need in the industry for Applicant’s invention. The Applicant specifically cites a research project published in 2004 which does state the need for greater energy efficiency measures in open refrigeration cases. The Examiner respectfully disagrees that the long felt need has not been met be another before Applicant’s invention. The Examiner notes that Makoto provides increased efficiency with very similar structure to Applicant’s invention after the publication of the research project. To say that the Applicant’s are the only ones to “solve” this long felt need is to ignore all the inventions that increase efficiency in open front refrigerators made in the last 2 decades. Therefore, the Examiner asserts that though a long felt need might have been present in 2004, that need to have more efficiency open front refrigerators airflow infiltration reduction means was fulfilled at least by Makoto and is not persuasive evidence of non-obviousness.
B) The Applicant asserts that there is a nexus between the claimed invention and the evidence of long felt need, industry praise, and commercial success. The Examiner respectfully disagrees. In regard to Claims 1 & 59, there is no evidence that the commercial success, industry praise are related to the specific claimed invention, especially regarding the location of the upper edge of each airfoil in regard to the outer edge of the air egress. It is merely stated that the invention was added to all refrigerators in certain grocery stores, not the specifics of the refrigerators themselves. This language means that the invention described is not the refrigerator with the airfoil, but some other unspecified system (probably only the airfoil w/ bracket). In addition, there can also be features of the invention sold that are no present in the claimed invention that contribute to the commercial success and industry praise. This is not the same as the claimed invention and therefore there is no nexus between the evidence of commercial success, industry praise and long felt need, and the claimed invention of Claims 1 & 59. In regard to Claim 59, the secondary reference Shibusawa is only used to teach the limitation that the airfoil extends across the entire front of the refrigerator. This is almost certainly part of the invention by Makoto, but is never explicitly shown or stated. Shibusawa is used to teach that it is known to have the air guide extend across the entire front. There is no evidence that this change to Makoto would provide the commercial success and industry praise declared, as it is a basic feature of almost all air guides and is almost certainly present in the invention of Makoto.
C) The Applicant asserts that the large industry praise and commercial success also provide evidence of non-obviousness. The Examiner respectfully disagrees. In addition to the nexus arguments made above, there are many reasons that a product may garner praise and do well commercially including brand recognition, advertising and pricing. For example, a company may sell may items identical to another company’s invention, but due to a larger advertising budget may sell far more products than its competition despite having identical products. As a result, the evidence of non-obviousness in regard to the commercial success and industry praise is not found to be persuasive, even if there was a nexus between the evidence and the claimed invention.
D) In regard to the “Independent scientific analysis”, Figure 1C does not show the same product as in Applicant’s disclosure as at least the bracket system is different. This further shows the lack of a nexus between the applicant’s evidence and the claimed invention, and as a result is not considered persuasive.
E) In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762